               Case 3:19-bk-34021-SHB                           Doc 5 Filed 12/23/19 Entered 12/23/19 10:23:15                   Desc
                                                                Main Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                Trisha Marie Cook
                         First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?

    Creditor's                                                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                     No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 3:19-bk-34021-SHB                             Doc 5 Filed 12/23/19 Entered 12/23/19 10:23:15                                 Desc
                                                                Main Document     Page 2 of 3

 Debtor 1      Trisha Marie Cook                                                                      Case number (if known)


     name:                                                                  Retain the property and redeem it.                          Yes
                                                                            Retain the property and enter into a
     Description of                                                         Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:



 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Progressive Leasing                                                                                 No

                                                                                                                                  Yes

 Description of leased        Rent-to-own couch
 Property:

 Lessor's name:               Westin & Lori Smith                                                                                 No

                                                                                                                                  Yes

 Description of leased        Residential Lease
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Trisha Marie Cook                                                        X
       Trisha Marie Cook                                                                Signature of Debtor 2
       Signature of Debtor 1

       Date        December 20, 2019                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Case 3:19-bk-34021-SHB         Doc 5 Filed 12/23/19 Entered 12/23/19 10:23:15             Desc
                               Main Document     Page 3 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                              Eastern District of Tennessee

     IN RE:                                              * CASE NO.:
                                                         *
     Trisha Marie Cook,                                  *
                                                         * CHAPTER: 7
                                                         *
                                                         *
            Debtor                                       *

                                CERTIFICATE OF SERVICE
       I certify that on this day, I served the following parties with a copy of the “Debtor's
Statement of Intentions”, by electronic case filing and/or by placing true copies of the same in
the United States Mail with adequate postage affixed to insure delivery addressed to::
U.S. Trustee’s Office                               Trisha Cook
Howard H. Baker, Jr., U.S. Courthouse               8213 Rising Fawn Drive
800 Market Street Ste 114                           Knoxville, TN 37923
Knoxville, TN 37902

Progressive Leasing                                 Westin & Lori Smith
256 W. Data Drive                                   12534 Daisywood Drive
Draper UT 84020                                     Knoxville TN 37932


                                     Dated: 12/20/2019

                                              /s/ Zachary S. Burroughs 025896
                                             /s/ Ashley N. Batts 036406
                                             Zachary S. Burroughs 025896,
                                             Ashley N. Batts 036406,
                                             Attorneys for Debtor
                                             Clark & Washington, PC
                                             408 S. Northshore Drive
                                             Knoxville, TN 37919
                                             865-281-8084
